

Termination Agreement
 
El Capitan Precious Metals, Inc., a Nevada corporation (the “Company”) and
Charles C. Mottley (the “Consultant”) entered into a Consulting Agreement (the
“Agreement”) as of October 1, 2007. The Company and the Consultant now wish to
terminate the Agreement as follows:
 

1.
Mutual Termination. The Company and the Consultant have mutually agreed to
terminate the Agreement.

 

2.
Termination Date. The termination date of the Agreement shall be as of June 1,
2008.

 

3.
Consideration. Consultant has requested and the Company has agreed that as
consideration for the termination of the Agreement the following, which in the
aggregate shall constitute full and final payment of all amounts due to the
Consultant by the Company, whether under the Agreement or otherwise:

 

a.
The Company shall cause 445,833 shares of its common stock, restricted as to
Regulation 144, be issued to the Consultant. The stock will be valued at $0.5863
per share representing $261,403.54 in total; and,

 

b.
Company shall convey to Consultant as of June 30, 2008 the Company property
listed on Schedule A hereto as of June 30, 2008, valued in the aggregate at
$5,453.86; and,

 

c.
The amount of $642.60 due to the Company from the Consultant shall be applied as
part of the Consideration due under this Termination Agreement.

 

4.
Confidentiality. The Company acknowledges that all Confidential Information it
has provided to Consultant pursuant to the Agreement has been returned to the
Company.

 

5.
General Provisions.

 
(a) Governing Law. The laws of Nevada will govern the validity, construction,
and performance of this Termination Agreement, without regard to any choice of
law or conflict of law rules and regardless of the location of any arbitration
under this Termination Agreement.
 
(b) Construction. Wherever possible, each provision of this Termination
Agreement will be interpreted so that it is valid under the applicable law. If
any provision of this Termination Agreement is to any extent invalid under the
applicable law, that provision will still be effective to the extent it remains
valid. The remainder of this Termination Agreement also will continue to be
valid, and the entire Termination Agreement will continue to be valid in other
jurisdictions. 
 
(c) No Waiver. No failure or delay by either the Company or Consultant in
exercising or enforcing any right or remedy under this Termination Agreement
will waive any provision of the Termination Agreement. Nor will any single or
partial exercise by either the Company or Consultant of any right or remedy
under this Termination Agreement preclude either of them from otherwise or
further exercising these rights or remedies, or any other rights or remedies
granted by any law or any related document. 
 
(d) Captions. The headings in this Termination Agreement are for convenience
only and shall not affect this Termination Agreement’s interpretation.
 
(e) References. Except as otherwise required or indicated by the context, all
references to Sections in this Termination Agreement refer to Sections of this
Termination Agreement.
 
(f) Entire Agreement. This Termination Agreement supersedes all previous and
contemporaneous oral negotiations, commitments, writings, and understandings
between the parties concerning the matters in this Termination Agreement. In the
case of any conflict between the terms of this Termination Agreement and any
other agreement, writing or understanding, this Termination Agreement will
control. 
 
(g) Notices. Any notice to be given shall be sufficiently given when received,
and, if mailed, shall be deemed received three (3) business days after the date
of mailing if sent by certified mail, postage prepaid, to the address of the
party set forth below (or to such other address as the party shall designate by
written notice).
 
 
 

--------------------------------------------------------------------------------

 
 
If to the Company, to:
El Capitan Precious Metals, Inc.
 
1325 Airmotive Way, Suite 276
 
Reno, NV 89502
 
Attention: Chief Financial Officer
 
Facsimile: (775) 201-0168
   
If to Consultant, to:
Charles C. Mottley



(h) Severability. The invalidity or unenforceability of one or more provisions
of this Termination Agreement shall not affect the validity or enforceability of
any of the other provisions, and this Termination Agreement shall be construed
as if such invalid or unenforceable provisions were omitted. If any provision is
unenforceable because it is overbroad, the parties agree that such provision
shall be limited to the extent necessary to make it enforceable, it being the
intent of the parties that provisions of this Termination Agreement be enforced
to the maximum extent possible.
 
(i) Counterparts. This Termination Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one agreement binding
on all parties. Each party shall become bound by this Termination Agreement
immediately upon signing any counterpart, independently of the signature of any
other party. In making proof of this Termination Agreement, however, it will be
necessary to produce only one copy signed by the party to be charged.
 
IN WITNESS WHEREOF, the undersigned Consultant and the Company have executed
this Termination Agreement effective as of the Effective Date.
 
El Capitan Precious Metals, Inc.
a Nevada corporation
   
By:
/s/ R. William Wilson
 
R. William Wilson
Its:
Chief Financial Officer
    /s/ Charles C. Mottley Charles C. Mottley

 
 
 

--------------------------------------------------------------------------------

 